Citation Nr: 0813107	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  99-03 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable disability rating for 
psoriasis.


REPRESENTATION

Appellant represented by:	Daniel G. Kransnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to May 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
psoriasis and assigned a noncompensable rating.

In February 2002, the veteran presented testimony at a travel 
board hearing conducted at the Cleveland RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of this 
hearing is in the veteran's claims folder.

As a preliminary matter, the Board finds that some 
clarification regarding the procedural history of the case is 
in order.  The veteran was originally denied service 
connection for a skin disorder in December 1998.  The veteran 
appealed that decision, and in July 2000, the Board remanded 
the claim for additional development.  Following that 
development, the case returned for appellate review, and in 
June 2002, the Board denied the veteran's claim for service 
connection.  Subsequently, the Secretary and the veteran's 
attorney filed a joint motion for remand of the veteran's 
claim for service connection, and in December 2002, the Court 
of Appeals for Veterans Claims (Court) vacated the Board's 
decision for compliance with the Veterans Claims Assistance 
Act (VCAA).  In June 2004 and September 2005, the Board again 
remanded the veteran's claim for service connection for 
additional development.  In April 2006, the RO granted the 
veteran's claim for service connection, now recharacterized 
as psoriasis, and assigned a noncompensable rating effective 
July 29, 1998.  In June 2006, the veteran's attorney filed a 
notice of disagreement (NOD) as to the assigned 
noncompensable rating, specifically noting that the RO did 
not consider the criteria of Diagnostic Code 7816 that were 
in effect prior to August 30, 2002, and requesting an initial 
10 percent rating under those criteria.  

With respect to VCAA, the Board finds that all notice 
requirements have been met.  In June 2004, the Board remanded 
the veteran's claim to, among other things, ensure compliance 
with VCAA notice requirements.  A review of the record shows 
that the RO subsequently provided the veteran with adequate 
notice of the VCAA with respect to his service connection 
claim in a June 2004 letter, and the claim was later 
adjudicated and granted in an April 2006 rating decision.  
During the pendency of the appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which created an additional four-part test for satisfying 
section 5103(a) compliant notice requirements for increased 
compensation claims.  However, as this appeal stems from an 
April 2006 RO decision which granted service connection for 
psoriasis, and the veteran is disagreeing with the initial 
noncompensable rating, the Board finds that all notice 
requirements have been met.  In this regard, the United 
States Court of Appeals for the Federal Circuit and the 
United States Court of Appeals for Veterans Claims (Court) 
have held that once service connection is granted and an 
initial disability rating and effective date have been 
assigned, the claim is substantiated, and additional 5103(a) 
notice is not required.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  In line with the above reasoning, the Board finds 
that Vazquez-Flores, supra, does not apply to initial rating 
claims because VA's VCAA notice obligation was satisfied when 
the RO granted the veteran's claim for service connection.  

Further, regarding the diagnostic criteria necessary to 
establish a higher initial rating for the veteran's service 
connected psoriasis, the Board notes that the June 2006 
statement of the case (SOC) contained the current rating 
criteria in effect for psoriasis under 38 C.F.R. § 4.118, 
Diagnostic Code 7816 but did not contain the rating criteria 
in effect for psoriasis prior to the regulation change 
effective August 30, 2002.  However, in the June 2006 NOD and 
July 2006 Form 9, the veteran's attorney has demonstrated by 
referencing 38 C.F.R. § 4.118, Diagnostic Code 7816 and 
quoting the criteria for a 10 percent rating that he had 
actual knowledge of the criteria in effect prior to August 
30, 2002.  See Sanders v. Nicholson, 487 F.3d 881 (2007).  As 
such, any deficiencies with respect to 38 U.S.C.A. 
§ 7105(d)(1)(B) were cured by the actual knowledge of the 
veteran's attorney.  

Unfortunately, as explained below, this case must once again 
be remanded for further development. The appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Board finds that the previous VA examination reports do 
not adequately assess the state of the veteran's disability 
under the applicable rating criteria for psoriasis both prior 
to and as of August 30, 2002, and the RO did not consider 
pre-August 30, 2002, rating criteria in rating the veteran's 
claim.  The Board thus remands the claim for additional 
development, including a VA examination and RO consideration 
of all applicable criteria.  Although the Board regrets the 
additional delay, it is necessary to ensure that due process 
is followed and that there is a complete record upon which to 
decide the veteran's claim for an initial compensable rating 
for psoriasis so that he is afforded every possible 
consideration.

In this regard, as noted above, the schedular criteria for 
rating skin disabilities were revised during the pendency of 
the veteran's appeal.  As mentioned above, the veteran 
originally filed a claim for service connection for a skin 
disorder in July 1998.  The rating criteria under 38 C.F.R. 
§ 4.118, Diagnostic Code 7816 in effect at the time of the 
veteran's original claim for service connection provided for 
a zero percent evaluation for psoriasis with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area; a 10 percent evaluation for psoriasis with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area; a 30 percent evaluation for 
psoriasis with constant exudation or itching, extensive 
lesions, or with marked disfigurement; and a 50 percent 
evaluation for psoriasis with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  Diagnostic Code 
7816 was subsequently revised on August 30, 2002, to provide 
ratings based on the percentage of the body covered by 
psoriasis.  See 67 Fed. Reg. 49590 (2002).  Based on a 
January 2006 VA skin examination opinion, the RO granted the 
veteran's claim for service connection in April 2006 and 
assigned a noncompensable rating under the criteria of 
Diagnostic Code 7816 effective August 30, 2002.  

As mentioned above, in June 2006, the veteran's attorney 
filed a NOD as to the assigned noncompensable rating, 
specifically stating that the RO did not consider the 
criteria of Diagnostic Code 7816 that were in effect prior to 
August 30, 2002, and also requesting an initial 10 percent 
rating under those criteria, which specifically provided for 
a 10 percent rating where the skin condition displays 
"exfoliation, exudation or itching, if involving an exposed 
surface or extensive area."  See 38 C.F.R. § 4.118, 
Diagnostic Code 7816.  After a review of the record, the 
Board finds that, in evaluating the veteran's disability, the 
RO has not considered whether the veteran was entitled to a 
higher initial rating under old criteria, and the last VA 
examination to adequately assess the veteran's psoriasis 
under the pre-August 30, 2002, criteria was conducted in 
April 2005.

In initial rating cases where the rating criteria are amended 
during the course of an appeal, VA must consider both the 
former and the current schedular criteria.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 
7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 10, 2000); 
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2007).  
In addition, where the rating criteria have changed since the 
inception of a claim, a new examination may be required to 
assess a disability rating under both sets of criteria.  See 
Pennington v. Principi, 18 Vet. App. 301 (2003) (VA acted 
properly insofar as it remanded the veteran's claim for a new 
PTSD examination and for consideration of the claim under 
both old and new rating criteria).  Moreover, where the most 
recent VA examination may not reflect the current state of a 
veteran's disability, a new VA examination should be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2007).  Consequently, as the most 
recent VA examination to assess the veteran's disability 
according to the rating criteria in effect at the time he 
filed his original claim for service connection was conducted 
three years ago, and as the RO did not consider the old 
rating criteria, the Board concludes that a remand is 
required to afford the veteran a VA examination that assesses 
the current state of his psoriasis under all applicable 
rating criteria (i.e., the rating criteria in effect both 
prior to and as of August 30, 2002) and to allow RO 
consideration of the veteran's psoriasis under both versions 
of the applicable regulation.

Additionally, the Board notes that during his February 2002 
hearing, the veteran indicated that he was receiving 
treatment from Dr. Z for his psoriasis.  The veteran 
testified that he had last seen Dr. Z three months prior to 
the hearing, and saw him at least every six months to renew 
his prescriptions.  The Board notes that the last records 
from Dr. Z in the claims file are dated in 2000.  At the time 
of the veteran's February 2002 hearing, the issue on appeal 
was entitlement to service connection for a skin condition, 
so additional evidence concerning the current state of the 
disability was not required.  However, as the matter now 
before the Board is entitlement to an initial compensable 
rating dating back to the grant of service connection, 
effective July 29, 1998, the veteran's level of disability 
from that time to the present is now relevant and any 
additional evidence concerning his disability, if available, 
should be obtained.  As such, records from Dr. Z pertaining 
to the veteran's service-connected psoriasis dating from 2000 
to the present should be requested on remand.  Additionally, 
the veteran should be asked to identify any other pertinent 
treatment records that address his psoriasis during the 
appeal period.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the veteran to 
identify any treatment he received for his 
psoriasis from approximately 1998 to the 
present in addition to treatment from Dr. 
Z.  After securing any necessary releases, 
attempts should be made to obtain and 
associate these records with the claims 
file.

2.  The veteran should be scheduled for a 
VA skin examination to assess the current 
severity of his service-connected psoriasis 
under all applicable rating criteria.  The 
claims file must be made available to the 
examiner, and the examiner should indicate 
in his report that the claims file was 
reviewed.  Any necessary tests should be 
accomplished.

In particular, the examiner should be 
provided with the rating criteria for skin 
disorders pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7816 in effect prior to 
August 30, 2002 and as of August 30, 2002.  
The examiner should report the veteran's 
current manifestations of his psoriasis in 
terms that address both versions of the 
rating schedule.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  Then, after ensuring the VA 
examination report is complete, the RO 
should readjudicate the veteran's claim 
for an initial compensable rating for 
psoriasis on the merits, applying all 
applicable laws and regulations, including 
consideration of the rating criteria 
pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7816 in effect both prior to and as 
of August 30, 2002.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



